Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 1 of 11




EXHIBIT A
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                  INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 2 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




                                                    DELIVER                THESE          PAPERS        TO YOUR
                           LIABILITY                INSURANCE                      CARRIER         IMMEDIATELY.             YOUR
                  FAILURE                 TO    DO SO MAY                      RESULT        IN   THE    LOSS       OF COVERAGE.




          STATE        OF         NEW      YORK
          SUPREME                 COURT         :   COUNTY                OF   ERIE




          CINDY        M.        O'CONNOR
          163     SOUTH            MEADOW             DRIVE
          NORTH            TONAWANDA,                   NEW         YORK         14120



                                                             Plaintiff,                                     SUMMONS
                                    vs.
                                                                                                            Index     No.


          WAL-MART                 STORES            EAST,        LP,      Individually    and    as
          d/b/a     WALMART
                           8th
          702     SW              STREET
          BENTONVILLE,                     ARKANSAS               72716


          WAL-MART                 STORES            EAST,        LP,      Individually    and    as
          d/b/a     WALMART                #2210
          3290      SHERIDAN                DRIVE
          AMHERST,                 NEW YORK             14226




          WAL-MART                 STORES            EAST,        LP
                                 10TH
          2001      S.E.                  STREET
          BENTONVILLE,                     ARKANSAS               72716




          WAL-MART                 STORES,           INC.
                           8TH
          702     SW               STREET
          BENTONVILLE,                     AK   72716




          WAL-MART                 STORES            EAST,         INC.
                           8TH
          702     SW               STREET
          BENTONVILLE,                     AK   72716




                                                                                      1 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                                              INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 3 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




          WAL-MART                    REAL            ESTATE                      BUSINESS                  TRUST
                                 10TH
          2001          S.E.                    STREET
          BENTONVILLE,                           ARKANSAS                          72716


          WAL-MART                    STORES                  EAST,                LP      #2210
          3290          SHERIDAN                   DRIVE
          AMHERST,                   NEW YORK                          14226




          JOHN           DOE         CORPORATIONS                                     1 -      10
          Companies                  that       contracted                   with         defendants
          to   perform            cleaning                services
          True        Name           and        Address                Unknown
                                                                             Defendants.


          *****************************************************



          TOTHE                ABOVENAMEDDEFENDANTS:


                                          YOU         ARE              HEREBY                  SUMMONED                             and        required                   to     serve             upon              plaintiff's
          attorneys             an    answer              to the            complaint               in this       action           within          twenty               (20)     days             after        the      service
          of   this      summons,                  exclusive                 of     the      day       of   service,              or    within           thirty          (30)        days           after        service             is
          complete              if this     summons                        is not         personally              delivered               to     you          within           the     State              of   New           York.
          In     case      of     your          failure          to        answer,           judgment                  will       be    taken            against                you          by      default             for       the
          relief      demanded                   in the          complaint.


                                          The       basis         of       the      venue           designated                    is the       location                  of the         occurrence                       :


                                                          3290         Sheridan                Drive,         Amherst,                  New         York            14226




          DATED:                          Hamburg,                    New         York
                                          November                    7,    2019                                              Yours,           etc.,


                                                                                                                              JASON                C.     LUNA,                 PLLC




                                                                                                            By:

                                                                                                                                  aso              . L              ,      sq.
                                                                                                                              A                y        for       Plaintiff
                                                                                                                              4535          Southwestern                             Blvd,         Suite         804B

                                                                                                                              Hamburg,                   New             York         14075

                                                                                                                              (716)         648-6666


                                                                                                                   2


                                                                                                            2 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                    INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 4 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




             STATE               OF      NEW        YORK
             SUPREME                     COURT       : COUNTY                           OF     ERIE
             *****************************************************



             CINDY            O'CONNOR


                                                                           Plaintiff,                                                              COMPLAINT
                                           vs.
                                                                                                                                                   Index            No.
             WAL-MART                     STORES               EAST,              LP,    Individually             and        as
             d/b/a         WALMART


             WAL-MART                     STORES               EAST,              LP,    Individually             and        as
             d/b/a         WALMART                  #2210


             WALMART                     STORES               EAST,             LP


             WAL-MART                     STORES,                  INC.


             WAL-MART                    STORES                EAST,              INC.


             WAL-MART                     REAL           ESTATE                 BUSINESS                 TRUST


             WAL-MART                    STORES                EAST,              LP,    #2210


             JOHN           DOE          CORPORATIONS                                1   THOUGH              10




                                                                           Defendants.


             *****************************************************

             Plaintiff,           above-named                      by     her     attorneys              JASON          C.    LUNA,            PLLC,         for     her


             complaint                against       defendants,                     above-named,                  allege          upon         information                and    belief:


             1.             At     all   times       herein             relevant,            Plaintiff      has     been          a resident           of     the     County            of


             Niagara              and     State          of   New         York.


            2.              At     all   times       herein             relevant,            defendants            were           authorized           to     conduct


             business              in the        State        of    New         York         and      did   in fact        conduct         business                in the       State        of


             New          York.




                                                                                                 3 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                              INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 5 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




             3.             At     all        times         herein         relevant,           defendants                     have        been         a foreign                limited



             liability          corporation                   and/or         limited       partnership                     duly      authorized              to        do      business               in


             the      State        of         New          York      and       have      conducted                       business           in the      State            of     New        York.


             4.             At     all        times         herein         relevant,           defendañts                     have      been         a domestic                      limited



             liability          corporation                  duly        authorized             to    do           business          in the        State          of     New          York           and


             have         conducted                    business             in the       State            of    New         York.


             5.             At     all        times         herein         relevant,           defendants                     have      owned           real           estate          in the


             State         of     New          York.


             6.             On       or        about         January            29,     2017,             defendants                 have      committed                      a tortious              act


             within         the     State             of    New        York.


             7.             At     all        times         herein         relevant,           defendant                   Wal-Mart            Stores           East,           LP,



             Individually                 and         as     d/b/a         WALMART                   has           been       a foreign          corporation                    duly


             authorized                  to     do     business              in the      State            of       New      York       and       has       conducted                    business


             in the        State          of     New          York.


             8.             At     all        times         herein         relevant,           defendant                   Wal       Mart      Stores           East,           LP,



             Individually                 and         as     d/b/a        Walmart          #2210                   has     been        a foreign           corporation                    duly


             authorized                  to     do     business              in the      State            of       New      York       and       has       conducted                    business



             in the        State          of     New          York.


             9.             At     all        times         herein         relevant,           defendant                   Walmart            Stores           East,            LP     has       been



             a foreign             corporation                    duly      authorized               to        do     business            in the        State           of     New        York          and



             has         conducted                   business              in the      State         of        New        York.


             10.            At     all        times         herein         relevant,           defendant                   Wal-Mart            Stores           East            LP,



             Individually                 and         as     d/b/a         Wal-Mart            #2210                was       a duly        organized              business                  filed         in




                                                                                                               2


                                                                                                     4 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                                                 INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 6 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




             the      State         of     New          York          a doing             business                as        certificate                   for     the        transaction                     of


             business               in the            State       of        New         York       and         has          regularly                    transacted                     business                  in the


             State         of    New            York.


             11.            At      all    times          herein             relevant,             defendant                       Wal-Mart                     Stores,            Inc.       has            been        a


             foreign            corporation                   duly          authorized              to     do        business                       in the        State            of     New          York          and


             has       conducted                      business              within         the     State            of       New              York.



             12.            At      all    times          herein             relevant,             defendant                       Wal-Mart                     Stores          East,            Inc.         has


             been          a foreign               corporation                  duly          authorized                    to     do         business                 in the           State          of     New


             York        and        has         conducted                    business             within            the           State             of    New          York.


             13.            At      all    times          herein             relevant,             defendant                       Wal-Mart                     Real         Estate             Business


             Trust         has       been             a foreign              corporation                 and/or                  trust        duly         authorized                    to      do     business


             in the         State          of    New           York          and        has      conducted                        business                 within            the         State          of    New


             York,         and         has       owned               real      estate            in the        State               of    New             York.


             14.            At      all    times          herein             relevant,             defendant                       Wal-Mad                      Stores          East,            LP,         #2210


             has       been          a foreign                corporation                  duly        authorized                        to    do         business                 in the         State             of


             New         York          and        has         conducted                   business              within              the         State            of    New          York,             and         was        a



             duly      organized                      business              filed       in the         State           of        New           York            a doing             business                  as


             certificate             for        the     transaction                  of     business                 in the              State            of     New         York          and          has



             regularly            transacted                    business.



             15.            At      all    times          herein             relevant,             defendants                           John             Doe      Corporations                          1 through


             10      have        been            a domestic                   corporation                  duly          authorized                        to     do        business                  in the         State


             of     New         York         and         has      conducted                    business                  within               the        State         of     New          York             , and        was


             a duly         organized                   business                filed         in the      State              of         New          York.




                                                                                                                3


                                                                                                         5 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                                                INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 7 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




             16.           On        or     about                 January               29,     2017,             the         defendants                    committed                 a tortious               act


             within        the      State             of         New          York.


             17.           At      all    times                 hereiñ              relevant,          defendants                          owned,            and       or     leased            real



             property,             and          were               responsible                  for     the         maintenance                        of     the      store          located           within


             the      Township                  of        Hamburg,                     County           of     Erie               and      State       of      New          York.


             18.           At      all    times                 herein              relevant,          defendants                          were        the     owners               and/or          leasees                 of


             real      property,                including                     the      store      located                    at     3290         Sheridan              Drive,          in the          Township


             of     Amherst,              County                   of     Erie         and      State          of        New            York        (hereinafter                referred               to    as


             "Walmart").


             19.           That           prior            to     and         as      of     January              29,         2017,             defendants                  were        responsible                       for


             the      operation,                maintenance                             and      up         keep             of     said        premises               including              the      floors,


             entrance             and/or                  exit,         aisles,            walkways                 of       the        property             commonly                 known             as



             Walmart,              located                  at     3290             Sheridan                Drive,                in the        Town         of Amherst,                 New           York          and


             were        obligated                   to     maintain                  said      premises                      in    a reasonably                    safe        condition               and          to



             keep        said       premises                       free        from          defect          or      dangerous                      condition.


             20.           At     all     times                 herein              relevant,          defendants                          operated             and         maintained                  the



             property,             including                      the      store           commonly                  known                 as      Waimart             located           at     3290


             Sheridan              Drive,             in the             Township                of     Amherst,                        County          of     Erie,        State        of     New           York.


             21.           At     all     times                 herein              relevant,           defendants                         were        hired        and/or            were          under            a


             contractual                 obligation                      to    maintain               the      premises                     commonly                   known           as      3290


             Sheridan              Drive,             Walmart                       including           the         maintenance                        of     the      floors         and       were


             responsible                  for        keeping                  the       area      near            the         entrance               and       exit      of     the     store           free      from




                                                                                                                         4

                                                                                                             6 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                                                  INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 8 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




             hazards             including               but        not        limited           to        water,         liquids                 in the       Township                      of Amherst,



             County          of    Erie,         State          of        New         York.


             22.           At     all    times           herein            relevant,                  defendants                         were         hired         and/or              were             under         a


             contractual                obligation                  to     maintain                   the      premises                     commonly                    known                as        Walmart,


             3290         Sheridan              Drive,              in the          Township                   of     Amherst,                     New         York          in a reasonably                           safe



             condition,            and         to    eliminate,                     correct            and/or             keep             free       from          defective                 or        dangerous



             conditions              such           as     water,              liquid,          ice         and/or            snow.


             23.           On      or     about            January                  29,        2017,           plaintiff,                Cindy           O'Connor                    was          lawfully            upon


             the       premises              commonly                     known                as     Walmart,                     3290           Sheridan                Drive,             in the           store


             within       the      Township                    of    Hamburg,                       County               of    Erie,             State        of    New              York.


             24.           That         on      January                  29,        2017,           there           was            an      accumulation                         of    water,             and/or



             liquid,       thereof           on      the        floor          of     the       premises                  commonly                         known           as        Walmart,                  3290


             Sheridan             Drive,            in the          County                of    Erie,          Township                     of      Amherst,                    State             of    New         York.


             25.           On      or     about            January                  29,        2017           at     approximately                          8:30          a.m.,            plaintiff           Cindy


             O'Connor              was          caused               to    slip        on       water              and        or        liquid       on      the        floor         in     a walkway


             located         near         the       entrance                   and/or               exit      in Waimart                         located           at    3290              Sheridan                 Drive,


             Amherst,             New          York         and           sustained                    injuries               and         damages                  as      hereinafter                    alleged.


             26.           That         plaintiff          was            at    all      times             using         due            care.


             27.           That         said        incident               was           due          to     the     negligence                       and          carelessness                          of   the



             defendants.


             28.           That         defendants                       owned,                controlled                 and/or                 maintained                 the         store            commonly


             knowñ          as     Walmart                 located               within             their          premises,                     commonly                  known              3290


             Sheridan             Drive,            Amherst,                   New          York            particularly                    where            the        plaintiff,            Cindy




                                                                                                                     5


                                                                                                             7 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                                                           INDEX NO. 815631/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 9 of 11NYSCEF: 11/21/2019
                                                                      RECEIVED




             O'Connor                was           caused               to     fall,         and            had         the        responsibility                      of    keeping                    said         premises


             in    a reasonably                      safe         condition                      and         to        eliminate,                correct               and/or           keep             free          from


             defective              or     dangerous                     conditions                          such            as        the     accumulation                          and/or              presence                   of



             water,          liquid,            removal             and/or                  to        provide                plaintiff           and        others            lawfully                  on     the



             premises,               with          a safe           place              to        walk            and/or            ingress/egress.


             29.             Plaintiff            was        injured                as       a result                   of    negligence                    of     defendants                          based              upon


             defendants'
                                           failure           to    keep             the           premises                     free          from       defective                   and/or              dangerous


             conditions                  . Defendants                        failed              to    remove                    the     water           and/or              liquid              and         allowed              said


             liquid/water                  to     persist.


             30.             Defendants                      had         a duty              to        warn             of      said         condition              and            failed          to     post            proper



            warnings                of     said          condition.


                                                                                                                                                                                                       defendants'
             31.             The         aforementioned                                accident                    occurred                    solely         as       a result              of


             negligeñce                   without            any         negligence                           attributable                      in    any        measure                    to      plaintiff.


                                                                    defendants'
            32.              Defendants,                     or                                              agents,               employees                       and        or      servants                     created           or


            allowed            to        persist           a defective                       and            dangerous                        condition              to      wit:      water              and/or             fluid


            to     persist          and          exist       on         the      floor                that        was            the         proximate                 cause           of         plaintiff,              Cindy


            O'Connor's                    aforementioned                                 slip          and         fall.


            33.              Upon           information                       and           belief,              the         negligence                  of      the        defendants,                        their



            agents,            servants,                  employees                         and/or                representatives                             consisted                     of     failing           to



             properly           and             adequately                    maintain                      the         premises;                    causing             and          allowing                 a



            dangerous                    and        defective                  conditioñ                     to        exist;           causing             and          allowing                  hazardous                     and



            slippery            conditions                   to    exist;              failing              to     properly                  warn        of      said         hazards                   and         failing         to


             provide           a safe              place          for        persons                   to        walk         on        said         premises                and        failing               to     warn




                                                                                                                             6

                                                                                                                   8 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                                                       INDEX NO. 815631/2019
NYSCEF DOC. NO. 1Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 10 of 11
                                                                      RECEIVED  NYSCEF: 11/21/2019




             plaintiff            and           others              of    the         dangerous                    condition;                    and         were             otherwise            careless                  and


             negligent.


                                                                          defendants'
             34.                 Defendants                         or                                      agents,                    employees                   and/or             servants               knew           or


             should               have              known            of        the      aforementioned                                 defective                  and        dangerous                 condition.


             35.                 Defendants                         breached                   the        duty          of    care            owed           to     plaintiff.


             36.                As          a result            of       the         negligence                   of     defendants                         as     alleged             above,           plaintiff,



             Cindy              O'Connor                      was         severely                  and         seriously                    injured,             bruised             and      wounded,


             suffered                  and          still      suffers               and      will        continue                 for        some           time         to     suffer        great          physical


             and          mental               pain           and         great            bodily           injuries              and          plaintiff,           Cindy             O'Connor,                has


             become                    sore,          sick,          lame            and       disabled                  and            so     remains                  and      upon          information                   and



             belief,            plaintiff              Cindy             O'Connor,                    is permanently                              injured.


             37.                That            by      reason                 of    the      premise,                  plaintiff              Cindy             O'Connor                   suffered           certain



             severe,                  permanent                      and            painful          injuries,               internal              as       well        as      external           by        reason              of


            which               she          will      be      compe!!ed                      to     expend                  large           sums           of     money              for     medical              bills;        and


             that         the         plaintiff              has         been          and         will      be        incapacitated                         from         performing                   her     usual


             duties             for         a long            period            of     time,          all    to        her        damage                against                the     defendants


             pursuant                   to      CPLR               3017,             in an         amount                which                exceeds               the        monetary                jurisdictional



             limits         of        all     lower            Courts                in the         State          of        New         York.


             38.                Defendants                          or    defendants,                        agents,                   employees                   and/or             servants               had       notice


             of     the         aforementioned                                 defective                  and      dangerous                        condition.


                                                                                       defendants'
             39.                 In     consequence                             of                                       negligence                     as        described                  herein,          plaintiff



             Cindy              O'Connor,                      has         necessarily                      expended                      sums          of        money              for     medical            services,


             medicines                       and            otherwise                  in endeavoring                             to     cure        plaintiff,               Cindy          O'Connor's




                                                                                                                              7

                                                                                                                   9 of 10
FILED: ERIE COUNTY CLERK 11/21/2019 01:17 PM                                                                                                                                                      INDEX NO. 815631/2019
NYSCEF DOC. NO. 1Case 1:20-cv-01781-LJV Document 1-2 Filed 12/04/20 Page 11 of 11
                                                                      RECEIVED  NYSCEF: 11/21/2019




             injuries,            and         plaintiff           Cindy         O'Connor               will         hereinafter              necessarily                     expend                sums         of



             money           for        further            necessary               medical             treatment                  and       plaintiff,              Cindy            O'Connor                has


             been          and         will     be     incapacitated                    from          performing                  her       usual         duties             for      a long           period


             of    time,         all    to    the         plaintiff,       Cindy          O'Connor's                    damage                  in a sum              in     excess               of   the



             monetary                  jurisdictional                  limits      of    all    lower          Courts             in the         State          of     New            York.



             WHEREFORE,                              plaintiff           demands               judgment                 against             defendants                     jointly          and



             severally,                in an         amount              which          exceeds               the      monetary                 jurisdictional                     limits         of   all



             lower         Courts             in the          State        of    New           York      and          plaintiff            demands                  such           other,         further



             and      different               relief         as    the     Court          may         deem            just        and       proper,             together               with        the


             costs         and         disbursements                       of    this     action.


             DATED:                            Hamburg,                   New      York
                                               November                   7,    2019



                                                                                                                Yours,             etc.,


                                                                                                                             ON            . LUNA,              PLLC




                                                                                                                J            ON      C.     L         A,        E     Q
                                                                                                                       35                    westem                  Blvd,          Suite         804B

                                                                                                                              urg,          New          York         14075

                                                                                                                (716)         648-6666




                                                                                                               8

                                                                                                      10 of 10
